Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered November 6, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously reversed, as a matter of discretion in the interest of justice, and the indictment dismissed.
As the People commendably concede, reversal of the judgment of conviction and dismissal of the indictment are warranted, in the interest of justice, because the unprompted statements of the jurors, made almost immediately after the verdict was rendered, clearly establish that the verdict was the product of mistake. Concur — Ellerin, P. J., Sullivan, Lerner and Rubin, JJ.